Citation Nr: 9915874	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
duodenal ulcer (also characterized as pseudodiverticulum with 
scarring consistent with a healed ulcer).

2.  Entitlement to an increased disability rating for 
lumbosacral strain (also characterized as chronic 
intermittent low back pain), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1957 and from April 1958 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied increased disability 
ratings for the veteran's service-connected ulcer and lumbar 
spine disorders.

In December 1997, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  
In June 1998, the Board remanded this case for additional due 
process and evidentiary development.  The RO complied with 
the Board's Remand instructions.  The veteran's ulcer claim 
is ready for appellate review; however, it is necessary to 
again REMAND his back claim for the reasons discussed below.

In the Board's 1998 Remand, the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disorder(s) was referred to the RO 
for appropriate action.  It does not appear that this issue 
has been addressed; therefore, this claim is again referred 
to the RO.


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating for his 
ulcer disease is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's gastrointestinal disorder is characterized 
by subjective complaints of epigastric pain and heartburn, 
without any objective evidence of ulcer.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable disability rating for duodenal ulcer, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for 
duodenal ulcer (also characterized as pseudodiverticulum with 
scarring consistent with a healed ulcer) are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.31, 4.112, and 4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran has been service-connected for his ulcer disorder 
since his retirement from service in 1981.  An upper 
gastrointestinal series during service in 1974 showed a 
deformed duodenal bulb without a definite ulcer crater.  
Another upper gastrointestinal series during service 
conducted in 1980 showed two pseudodiverticuli with scarring 
as a residual of an old ulcer.  During the VA physical 
examination in 1981, he complained of heartburn, intermittent 
nausea, and stomach pain.  

The veteran's VA medical records for treatment since 1982 
have been associated with the claims file.  In December 1982, 
he complained of abdominal pain that increased after meals.  
He used Tagamet and Gaviscon as needed.  

In December 1988, the veteran complained of increased 
epigastric pain and nausea.  He denied vomiting, and there 
had been no changes in bowel movements or any 
gastrointestinal bleeding.  The examiner's assessment was 
peptic ulcer disease, currently controlled with medication.  
In February 1991, the veteran complained of burning abdominal 
pain that worsened with lying down.  There was no relation to 
meals.  He also occasionally had reflux symptoms that were 
relieved with Maalox.  An upper gastrointestinal series 
conducted in February 1991 showed a markedly deformed 
duodenal bulb without evidence of current ulceration, 
consistent with previous peptic ulcer disease.  In April 
1991, it was indicated that he had post-prandial burning in 
the mid epigastrium that often awakened him from sleep at 
night.  The pain improved with medications.  The examiner's 
assessments were gastroesophageal reflux disease, well 
controlled on medication and no need for further work-up, and 
peptic ulcer disease with no clinical or radiographic 
evidence of active disease.

In March 1993, the veteran indicated that he occasionally had 
indigestion due to peptic ulcer.  In November 1994, it was 
noted that the veteran felt much better after completing a 
14-day course of H-Pylori medication.  He had less burning 
and abdominal pain and was able to eat more foods.  In March 
1995, it was noted that the veteran's peptic ulcer disease 
(gastritis) was stable with medication.

The veteran underwent a VA physical examination in July 1995.  
He complained of periodic episodes of abdominal pain with 
nausea, which were controlled with diet and medication.  His 
current weight was 174 pounds, and his maximum weight within 
the past year was 178 pounds.  He was not anemic.  He did not 
experience vomiting, recurring hematemesis, or melena.  The 
diagnosis was duodenal ulcer controlled by medicine and diet.  
An upper gastrointestinal series showed scarring of the 
duodenal bulb, likely related to prior peptic ulcer disease, 
with no active ulceration.

The veteran's VA medical records for treatment since 1995 
have also been associated with the claims file.  These 
records showed no treatment for his ulcer disorder.

The veteran filed his claim for an increased rating in May 
1995.  At his personal hearing in December 1997, he testified 
that eating spicy foods or drinking too much coffee 
aggravated his ulcer.  Therefore, he had to watch his diet.  
He did wake up in the night with regurgitation.  He also had 
burning stomach pain periodically.  He was using Tagamet and 
Gaviscon, which were over-the-counter medications.  He took 
Tagamet twice per day.  He did not really seek medical 
treatment for this condition.  His weight had fluctuated 5-10 
pounds over the prior year.  He stated that his condition was 
worse because he had more frequent episodes.

In September 1998, the veteran underwent an additional VA 
physical examination.  He indicated that he had recurrent 
episodes of gastrointestinal distress for which he took 
Tagamet.  He had had an esophagogastroduodenoscopy that was 
documented as normal.  Over the past year, he had had some 
nausea, but no vomiting or hematemesis.  There had been so 
significant weight gain.  There was no history of anemia.  He 
had been on chronic H2 blocker therapy.  The examination 
showed that his abdomen was without obvious 
hepatosplenomegaly or tenderness.  The diagnosis was well-
documented peptic ulcer disease, currently on chronic H2 
blocker therapy; symptoms of some mild epigastric distress on 
occasion; has had no acute changes with regard to his 
symptomatology.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased gastrointestinal symptoms.  Therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO failed to obtain.  The RO complied with 
the Board's 1998 Remand instructions.  Sufficient medical 
evidence is of record to properly rate the veteran's service-
connected disability.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1987).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is currently evaluated at zero percent 
(noncompensable) under 38 C.F.R. § 4.114, Diagnostic Code 
7305, for duodenal ulcer.  In order to warrant a compensable 
disability rating, the evidence must show a mild disorder 
with recurring symptoms once or twice yearly.  Minor weight 
loss or greater loss of weight for periods of brief duration 
are not considered of importance in rating.  38 C.F.R. § 
4.112 (1998).  Rather, weight loss becomes of importance 
where there is appreciable loss that is sustained over a 
period of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.  

In this case, the medical evidence shows that the veteran 
does not currently have a duodenal ulcer.  None of the upper 
gastrointestinal series, or other diagnostic testing, have 
shown evidence of an active ulcer.  The veteran's complaints 
are intermittent and very slight in nature, such as 
epigastric pain, nausea, and heartburn.  Overall, the 
veteran's condition is stable, and his symptoms are 
controlled with diet and medication.  He has not experienced 
any recurring gastrointestinal symptoms such as weight loss, 
vomiting, melena, or hematemesis.  The medical evidence does 
not show symptomatology that could even properly be 
classified as "mild," and the evidence does not show that 
the veteran experiences recurring episodes of symptoms once 
or twice a year.  Looking at the medical history, the veteran 
does not regularly seek outpatient treatment for 
gastrointestinal symptomatology.  Since he has not met the 
criteria for a 10 percent disability rating, he has 
appropriately been assigned a noncompensable disability 
rating.  38 C.F.R. § 4.31 (1998).

Keeping in mind the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor, the Board finds that the 
criteria for a compensable disability rating have not been 
met.  The objective medical evidence does not create a 
reasonable doubt that his symptoms warrant a compensable 
disability rating.  There are no other diagnostic codes 
applicable to his disorder.  Based on the lack of objective 
evidence showing the veteran has a duodenal ulcer, in 
conjunction with the slight nature of his subjective 
complaints, the Board has determined that the preponderance 
of the evidence is against assignment of a compensable 
disability rating.


ORDER

Entitlement to a compensable disability rating for duodenal 
ulcer (also characterized as pseudodiverticulum with scarring 
consistent with a healed ulcer) is denied.


REMAND

Additional development is needed prior to appellate 
disposition of the veteran's lumbar spine claim.  The report 
of the VA examination conducted in September 1998 is 
insufficient for determining the current degree of impairment 
resulting from the veteran's service-connected lumbosacral 
strain.  On the examination report, the examiner indicated 
that he or she reviewed the veteran's medical records and 
then provided a short history of the veteran's complaints.  
The majority of the examination report that followed was 
comprised of answers to a specific series of questions to 
which the Board does not have access.  There is a significant 
amount of information contained in those answers that can 
only be interpreted by reference to the questions.  

Since the Board does not have access to those specific 
questions, it is impossible to interpret the findings from 
the September 1998 VA examination.  The Board does not, 
therefore, have sufficient medical evidence upon which to 
decide the veteran's claim.  On remand, the RO should obtain 
a comprehensive report of the September 1998 VA examination 
that includes the questions to which the examiner was 
responding.

Accordingly, while the Board regrets the further delay, this 
claim is REMANDED for the following:

1.  Obtain a comprehensive report of the 
September 1998 VA physical examination 
from the VA Medical Center in Birmingham, 
Alabama.  The RO should make sure that the 
report contains the specific questions 
that prompted the examiner's responses in 
the original examination report.

2.  If, and only if, a comprehensive 
report containing the specific questions 
cannot be obtained, schedule the veteran 
for another VA examination.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examination reports 
should reflect review of pertinent 
material in the claims folder, including 
prior VA examination reports.

All necessary testing is to be done to 
determine the severity of the veteran's 
service-connected lumbar spine condition, 
and the testing should include 
appropriate neurological evaluation and 
range of motion testing, with all ranges 
of motion reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  If there is limitation of motion 
of the lumbar spine, all objective 
evidence of pain is to be noted, and the 
examiner is asked to determine whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  The 
examiner should discuss the effect the 
veteran's service-connected back 
disability has upon his daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The complete medical rationale 
for any opinion is to be provided.

3.  Review the claims folder and make 
sure that all the foregoing development 
actions have been completed in full.  If 
another VA examination is necessary, 
ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Readjudicate the veteran's claim for 
an increased rating for his lumbosacral 
strain, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement of 
the case, and allow an appropriate period 
of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence to the RO while his case is in 
remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

